Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 5-21-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant's election with traverse of Species B and Species E in the reply filed on 8-10-22 is acknowledged.  The traversal is on the ground(s) that Species A-D do not have different special technical features and that Species E-H do not have different special technical features. This is not found persuasive because Species A-D each have different special technical features from each other such as the quantity and orientations of the food intake calibration systems, weighing system, identification system, computing system, imaging system and dedicated scale and Species E-H each have different special technical features from each other such as different method steps such as monitor density of fodder of Species F, determine time spent eating and number of meals of Species G, and identify bulls providing cows with high efficiency of Species H.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8-10-22.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 14, 16, 18-22, 25 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0118961 to Halachmi et al. in view of U.S. Patent No. 6,868,804 to Huisma et al.
Referring to claims 1 and 19, Halachmi et al. discloses a system/method for monitoring individual food intake of a livestock animal comprising, a calibration system – at 120,220-250, installed in association with a first portion of a plurality of feeding stations – at 140,145, of an animal shelter and configured to measure weight or volume of food intake of an animal over a pre-defined period of time and to calibrate a mathematical model for the animal based on the measure, wherein the mathematical model relates eating behavior of the animal and defined physiological parameters of the animal with the food intake – see for example paragraphs [0049] thru [0052], wherein the pre-defined period of time is less than three weeks – see day or week detailed in paragraph [0050], a tracking system – at 150,195, installed in association with a second portion of the plurality of feeding stations in the animal shelter and configured to track animal eating behavior at times other than the pre-defined period of time, the second portion being other than the first portion – see for example paragraphs [0049] thru [0052], and a computing system – at 120, configured to determine food intake of the animal in the second portion of the plurality of feeding stations – other of items 140,145, over a period of the animal based on the mathematical model for the animal as calibrated and the eating behavior at the times other than the pre-defined period of time – see for example paragraphs [0049] thru [0052]. Halachmi et al. does not disclose determining food intake in the second portion over a lactation period of the animal. However the device of Halachmi et al. can be used at any desired time and therefore can be used during a lactation period of the animal. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Halachmi et al. and add the determining of the food intake during a lactation period of the animal as claimed, so as to yield the predictable result of monitoring the health of the animal as desired. Halachmi et al. further does not disclose determining food intake in the second portion based on the model without measuring the weight or the volume of the food intake. Huisma et al. does disclose determining food intake in the second portion – at 1,4, based on the model without measuring the weight or the volume of the food intake – see by measuring the weight of the animal detailed in column 5 line 29 to column 6 line 51. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Halachmi et al. and add the determining food intake without measuring the weight or volume of the food intake as disclosed by Huisma et al., so as to yield the predictable result of effectively monitoring the health of the animal during use. 
Referring to claims 2 and 20, Halachmi et al. as modified by Huisma et al. further discloses the calibration system is configured to service less than 20% of the livestock animals at a time – see at least capable of servicing less than 20% of animals, at 140,145 in figure 1 and – at 1,4 in figures 1-1a of Huisma et al.
Referring to claims 3 and 22, Halachmi et al. as modified by Huisma et al. further discloses the calibration system/measuring is configured to be stationed in an isolated portion of the animal shed – see at least capable of being placed anywhere including in an isolated portion of the shed as seen – at 140,145 in figure 1 of Halachmi et al. and – at 1,4 in figures 1-1a of Huisma et al.
	Referring to claim 4, Halachmi et al. as modified by Huisma et al. further discloses the second portion of the plurality of feeding stations includes a common feeding lane in a portion of the animal shed that is not isolated – see at 1401,145 in figure 1 of Halachmi et al. and – at 1,4 in figures 1-1a of Huisma et al.
	Referring to claim 5, Halachmi et al. as modified by Huisma et al. further discloses the calibration-system first portion of the plurality of feeding stations includes a plurality of individual feeding stations, each integrated with a scale – see at 1,4,19 in figure 1a of Huisma et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Halachmi et al. and add the determining food intake without measuring the weight or volume of the food intake as disclosed by Huisma et al., so as to yield the predictable result of effectively monitoring the health of the animal during use.
	Referring to claim 14, Halachmi et al. as modified by Huisma et al. further discloses the calibration system comprises an identification system configured to identify an animal eating and to monitor eating behavior of the animal – see at 190 of Halachmi et al., wherein the identification system is configured to identify the animal based on imaging a dedicated symbol on a collar of the animal, biometric verification or RFID – see paragraph [0042] of Halachmi et al.
	Referring to claim 16, Halachmi et al. as modified by Huisma et al. further discloses a computing system configured to calibrate the mathematical model, and wherein the computing system is configured to access physiological data related to the animal – see at 120 and paragraphs [0049] thru [0052] of Halachmi et al.
	Referring to claims 18 and 31, Halachmi et al. as modified by Huisma et al. further discloses the mathematical model is animal specific – see for example paragraphs [0049] thru [0052] of Halachmi et al.
	Referring to claim 21, Halachmi et al. as modified by Huisma et al. further discloses measuring food intake of other animals in the herd at the end of the pre-defined period of time – see for example paragraphs [0049] thru [0052] of Halachmi et al., and calibrating the mathematical model for each of the other animals over a subsequent pre-defined period – see for example paragraphs [0049] thru [0052] of Halachmi et al.
	Referring to claim 25, Halachmi et al. as modified by Huisma et al. further discloses the measuring food intake of the animal is based on measuring weight of fodder in the first portion of the plurality of feeding stations – at 140,145 – see paragraphs [0050] thru [0052] of Halachmi et al. and wherein the feeding station is integrated with an identification system configured to identify the animal eating – see at 190 and paragraph [0042] of Halachmi et al.
	Referring to claim 32, Halachmi et al. as modified by Huisma et al. further discloses the defined physiological parameters of the animal includes days in milking, parameters defining milk quality of milk provided by the animal, and weight of the animal – see for example paragraphs [0010], [0025], [0037], [0043], [0050] and [0052] of Halachmi et al.
	Referring to claim 33, Halachmi et al. as modified by Huisma et al. further discloses the mathematical model relates amount of time the animal spends active with food intake – see for example paragraphs [0049] thru [0052] of Halachmi et al., and wherein the time the animal spends active is tracked – see for example paragraph [0042] of Halachmi et al.
	Referring to claim 34, Halachmi et al. as modified by Huisma et al. further discloses the eating behavior is tracked based on time spent eating and number of meals – see for example paragraphs [0042]and [0049] thru [0052] of Halachmi et al.
	Referring to claim 35, Halachmi et al. as modified by Huisma et al. further discloses the animals are cows – see for example at 200 in figure 1 of Halachmi et al.
	Claim(s) 6-7, 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halachmi et al. as modified by Huisma et al. as applied to claims 1, 5 or 19 above, and further in view of U.S. Patent No. 7,370,606 to van der Lely et al.
	Referring to claim 6, Halachmi et al. as modified by Huisma et al. does not disclose  at least one of the first portion of the plurality of feeding stations includes a feeding bin suspended from a frame with a first cable, and wherein the feeding station includes a load cell connected to the first cable. Van der Lely et al. does disclose at least one of the first portion of the plurality of feeding stations includes a feeding bin suspended from a frame – see at 42,44 in figures 2-3, and wherein the feeding station includes a load cell – at 57,58, connected to the suspension system – at 62-67 – see figures 2-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device or Halachmi et al. as modified by Huisma et al. and add the bins with load cells of van der Lely et al., so as to yield the predictable result of accurately determining the amount of feed in the bin as desired. Halachmi et al. as modified by Huisma et al. and van der Lely et al. does not disclose the feeding bin is suspended via a first cable. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Halachmi et al. as modified by Huisma et al. and have the been suspended from the frame by any suitable device including the claimed cable, so as to yield the predictable result of allowing for the bin to be easily movable into different configurations/orientations as desired.
	Referring to claim 7, Halachmi et al. as modified by Huisma et al. and van der Lely et al. further discloses a second cable – between 62,64 of van der Lely et al., is connected at one end to the feeding bin – at 42,44 via item 64, and at another end to a lifting mechanism – at 62,66,67 – see figures 2-3 of van der Lely et al., wherein the lifting mechanism is configured to tilt the feeding bin and expel the food in the feeding bin based on pulling the second cable – see figures 2-3 of van der Lely et al., and wherein the feeding bin includes clearing plate – at 46, or 43,61, that is rotatably connected to the feeding bin – see figures 2-3 of van der Lely et al., wherein the clearing plate is configured to rotate during tilting of the feeding bin – see figures 2-3 of van der Lely et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device or Halachmi et al. as modified by Huisma et al. and add the bins with load cells of van der Lely et al., so as to yield the predictable result of accurately determining the amount of feed in the bin as desired.
Referring to claims 9 and 27, Halachmi et la. as modified by Huisma et al. does not disclose the calibration system comprises an imaging system configured to detect volume of fodder, wherein the imaging system includes at least one depth camera and is configured to apply a photogrammetric method to detect the volume and wherein the calibration system comprises a scale configured to monitor weight of a sample volume of fodder. Van der Lely et al. does disclose the calibration system comprises an imaging system configured to detect volume of fodder – see figure 2 and column 9 lines 8-53, wherein the imaging system includes at least one depth camera and is configured to apply a photogrammetric method to detect the volume – see column 9 lines 8-53, and wherein the calibration system comprises a scale configured to monitor weight of a sample volume of fodder – see at 58 in figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device or Halachmi et al. as modified by Huisma et al. and add the volume detection of van der Lely et al., so as to yield the predictable result of accurately determining the amount of feed in the bin as desired.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to animal monitoring devices and methods in general:
	U.S. Pub. No. 2007/0137584 to Travis – shows animal monitoring system
	U.S. Pat. No. 7,350,481 to Bar-Shalom – shows animal monitoring system
	U.S. Pub. No. 2012/0221250 to Cottle – shows animal monitoring system

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643